FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSE LUIS MEDINA-LARA,                    No. 13-70491
                           Petitioner,
                                           Agency No.
                  v.                      A079-361-360

 ERIC H. HOLDER, JR., Attorney
 General,                                    ORDER
                         Respondent.


                  Filed August 25, 2014

     Before: John T. Noonan, Michael Daly Hawkins,
          and Morgan Christen, Circuit Judges.


                         ORDER

    For reasons to be set forth in a disposition which will
follow in due course, we grant Medina-Lara’s petition for
review because the government did not meet its burden to
show that his California convictions constitute predicate
offenses for purposes of removability under 8 U.S.C.
§ 1227(a)(2). We, therefore, order the United States to
release Medina–Lara from custody immediately.

   SO ORDERED.